COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:    June Ok and Minor Child v. Amy Joelynn Queen

Appellate case number: 01-19-00472-CV

Trial court case number:    17-CCV-060124

Trial court:            County Court at Law No 2 of Fort Bend County


        On June 23, 2020, the parties were notified that the record did not contain a final
judgment and that the appeal was subject to dismissal for want of jurisdiction unless the
parties established this Court’s jurisdiction. On July 28, 2020, Appellants responded to
the dismissal notice. They acknowledged that no final judgment had been signed by the
trial court. Appellants represented that they had filed a motion asking the trial court to
sign a final judgment, and they requested this Court to allow them time to obtain a final
judgment.

        On August 4, 2020, the appeal was abated to allow Appellants to obtain a signed
final judgment from the trial court. The August 4, 2020 abatement order stated that “[a]
supplemental clerk’s record containing any final judgment or order shall be filed within
60 days of the date of [that] order.” The order warned that failure to comply with the
order may result in dismissal of this appeal for want of jurisdiction. To date, no
supplemental clerk’s record has been filed containing a final judgment; nor have
Appellants otherwise contacted this Court to provide a status or an update.

       Considering the pandemic, and because Appellants previously represented that
they had taken steps to obtain a final judgment, Appellants are given an additional 30
days from the date of this order to file a supplemental clerk’s record containing a
signed final judgment. The appeal will remain abated during that time and will be
reinstated 35 days from the date of this order without the need of further order.
        Failure to comply with this order may result in dismissal of this appeal for want of
jurisdiction without further notice. See TEX. R. APP. P. 42.3(a); Rodgers, 2011 WL
5009904, at *1 (citing Iacono v. Lyons, 6 S.W.3d 715, 717 (Tex. App.—Houston [1st
Dist.] 1999, order)).

       It is so ORDERED.

Justice’s signature:          /s/ Richard Hightower
                              Acting individually

Date: December 10, 2020